Citation Nr: 0705045	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 20, 1988 
for the award of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1941 to 
October 1945.  He was a prisoner of war of the German 
government from December 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The effective date of May 20, 1988 for the award of TDIU 
was established by the Board in an August 1995 decision.

2.  Rating decisions issued by the RO in July 1972 and August 
1979 do not contain clear and unmistakable errors.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 20, 1988, 
for the award of TDIU have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.158, 3.160 and 3.400(q) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
March 2003, prior to the initial AOJ decision on his claim.  
This notice was deficient, however, because it failed to 
provide notice of what information and evidence was necessary 
to establish an earlier effective date.  In addition, it 
failed to provide notice to the veteran of the fourth 
Pelegrini II element.  Notice of these elements was provided 
in a May 2003 letter.  Additional notice was also provided in 
March 2005.  These letters read as a whole advised the 
veteran of the all the Pelegrini II elements as stated above.  
The veteran's claim was readjudicated after affording him 
with an opportunity to respond to the May 2003 letter.  Thus 
the Board finds that the late timing of the notice of all the 
Pelegrini II elements is nonprejudicial error as the veteran 
has been afforded appropriate notice and subsequent 
adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In addition, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  In addition, 
he was advised at a April 2004 hearing before a Decision 
Review Officer of what information and evidence was needed to 
support his claim.  Thus the Board finds that the purposes 
behind VA's notice requirement have been satisfied, and VA 
has satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the veteran is seeking 
an earlier effective date for the award of TDIU based upon 
the claim of clear and unmistakable evidence (CUE) in prior 
RO rating decisions.  Since CUE claims are based upon the 
record before VA at the time the decision is made, there is 
no duty to assist the veteran in obtaining additional 
evidence to support his claim.  The Board further notes that 
the Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), is not applicable to claims of CUE, since CUE 
claims are not conventional appeals, but rather are requests 
for revision of previous decisions.  Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2006).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.  

The effective date of an award of increased compensation, 
however, can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan 
v. Gober, 10 Vet. App. 511 (1997).  The award of an increased 
rating should normally be effective either on the date of 
receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in 
severity during that time.  See also VAOGCPREC 12-98.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The veteran has claimed an earlier effective date for the 
grant of TDIU.  The veteran was granted entitlement to TDIU 
in a December 1992 rating decision which assigned an 
effective date of September 30, 1992.  This date was assigned 
as the date that it was first ascertainable that the veteran 
was unemployable due to his service-connected right hand 
disability.  The veteran appealed the assignment of the 
effective date arguing that it should be the same date as the 
effective date for the grant of service connection for his 
right hand disability (i.e., May 20, 1988).  

In a May 1989 rating decision, the RO granted service 
connection for the veteran's right hand disability (right 
radial nerve paresis, major) and assigned a 20 percent 
disability rating effective May 20, 1988.  This effective 
date was assigned because it was the date that a liberalizing 
law relating to prisoners of war went into effect providing 
for presumptive service connection for the veteran's right 
hand disability.  The veteran had previously sought direct 
service connection for this disability, but had been denied 
because of the lack of evidence of an in-service injury or 
disease.  In the December 1992 rating decision in which TDIU 
was granted, the RO also granted an increased disability 
rating to 70 percent for the right hand disability and 
applied it retroactive to May 20, 1988.  

In an August 1995 decision, the Board established an 
effective date of May 20, 1988 for the grant of TDIU.  The 
Board found that the veteran had filed an informal claim for 
TDIU in November 1988 when he filed for presumptive service 
connection for his right hand disability and, since the 
evidence established that the veteran quit work in 1984 due 
to his right hand disability, the effective date for the 
grant of TDIU should be the same as the effective date of the 
grant of service connection for the right hand disability and 
the assignment of a 70 percent disability rating because then 
the veteran met the eligibility criteria for the grant of 
TDIU.  

In January 2003, the veteran filed a new claim for an earlier 
effective date of the award of TDIU seeking to have his 100 
percent disability rating applied retroactive to 1971 when he 
was first service connected for a neuropsychiatric disorder.  
In a July 1972 rating decision, the veteran was granted 
service connection for anxiety neurosis which was evaluated 
as 10 percent disabling effective July 28, 1971, the date his 
claim for service connection was filed.  The veteran did not 
appeal the assignment of the disability rating at that time.  
Today, the veteran's service-connected psychiatric disability 
has been recharacterized as post traumatic stress disorder 
(PTSD), which is still rated as 10 percent disabling.  The 
veteran argues that the RO committed clear and unmistakable 
error in the July 1972 rating decision in that the RO did not 
evaluate his service-connected psychiatric disability as 100 
percent disabling.  

Alternatively, the veteran argues that the RO committed clear 
and unmistakable error in the August 1979 rating decision 
that denied him direct service connection for his right hand 
disability.  His argument is that service connection for his 
right hand disability should have been granted effective 
February 1979, and thus the grant of TDIU should be effective 
in 1983 when he became unable to work because of it.  In this 
regard, the veteran claimed service connection for his right 
hand disability in February 1979.  The RO denied that claim 
in August 1979 because the evidence failed to show that he 
received treatment for a right hand and/or arm condition 
during service or that a disability of the right hand and/or 
arm existed at the time of his discharge from active service.  
They also denied presumptive service connection on the basis 
that the veteran's right hand disability was not shown to 
have manifested to a degree of 10 percent or more within one 
year from the date of his separation from service.  The 
veteran did not appeal that decision.  

Thus, the veteran is collaterally attacking the Board's 
assignment of May 20, 1988, as the effective date for the 
award of TDIU on the basis that the RO committed clear and 
unmistakable error in either the July 1972 rating decision or 
August 1979 rating decision or both.  His claim is that, but 
for the clear and unmistakable error, he would be entitled to 
an earlier effective date for the award of TDIU.

A prior final rating decision is not subject to revision on 
the same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether clear and unmistakable error (CUE) is present in a 
prior final determination:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions in existence at 
that time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time of the 
prior determination; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  The Court has 
further stated that:

Clear and unmistakable error is a very specific and 
rare kind of "error."  It is the kind of error, 
of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error .... If a claimant-
appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of 
specificity as to what the alleged error is and, 
unless it is the kind of error ... that, if true, 
would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the 
result would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable 
error claim is undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Circ. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999). 

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell , supra.  
Similarly, the Court has rejected as being too broad general 
and unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The Board finds that the veteran has failed to make specific 
allegations of error in fact or law based in the July 1972 
and August 1979 rating decisions.  Rather his allegations 
generally revolve around the argument that the RO either 
improperly weighed and evaluated the evidence or did not have 
all the evidence at the time of its decisions.  Neither 
argument is sufficient to establish the existence of CUE.  

Unspecified allegations of error such as the failure to 
properly weigh the evidence is not the kind of error that 
truly constitutes clear and unmistakable error or, in other 
words, would undoubtedly show that the prior decision would 
have been manifestly different but for the alleged error.  
Since minds can differ on how evidence should be weighed, an 
allegation that the evidence was improperly weighed and 
evaluated is insufficient to compel the conclusion that the 
prior decision is manifestly wrong.

In addition, since a claim based on CUE is a collateral 
attack of a decision, it can only be based upon the evidence 
that was before the adjudicator at the time the decision was 
made.  Allegations or evidence presented currently but which 
was not before the adjudicator at the time of the rating 
decision being collaterally attacked cannot, therefore, be 
sufficient to raise a claim of CUE.

Nevertheless, the Board has considered the evidence of record 
at the time of each of the decisions and finds that there is 
no evidence of CUE in either decision.  As for the veteran's 
claim of CUE in the July 1972 rating decision, the Board 
finds that all the evidence was clearly considered, and it 
shows that the veteran had no more than a mild to moderate 
social and/or industrial impairment.  The only evidence of 
record at that time was a VA examination conducted in 
September 1971 that shows the veteran complained of 
irritability, nervousness, depression at times and poor 
social life except for at home.  His mental status showed he 
was oriented, his remarks were relevant and coherent, his 
affect and memory were good, his behavior was normal and his 
insight and judgment were good.  He was, however, tense and 
anxious.  The diagnosis was anxiety neurosis and his 
incapacity was measured to be mild to moderate.  In addition, 
the evidence showed that the veteran was employed at that 
time and he reported to the VA examiner that he got along 
well on the job and he worked regularly.  Thus pursuant to 
the rating criteria in effect in 1971, the veteran was 
entitled to no more than a 10 percent rating for anxiety 
productive of moderate social and industrial impairment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1971).   

 As for the veteran's claim of CUE in the August 1979 
decision that denied direct service connection for his right 
hand disability, the Board finds that, although the evidence 
showed the veteran had a current right hand disability, there 
was a lack of evidence of an injury or disease incurred in 
service or of a nexus between the current right hand 
disability and any injury or disease incurred in service.  
The service medical records are silent as to any injury to or 
disease of the veteran's right hand or arm.  By the veteran's 
own admission, he failed to report any injury at the time of 
his separation from service as well.  Thus there was no 
record at his time of discharge of the injury or any 
residuals from it.  The veteran also admitted that the 
deterioration of his hand was very slow in developing.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Because the medical evidence of 
record at the time of the August 1979 decision failed to show 
that there was an in-service occurrence of a disease or 
injury and that a nexus existed between the current right 
hand disability and any in-service occurrence of a disease or 
injury, the RO did not commit clear and unmistakable error in 
denying the veteran's claim on a direct basis.  

The RO also did not commit clear and unmistakable error in 
finding that the evidence did not support the finding of 
presumptive service connection in that the evidence did not 
show that the veteran's right hand disability manifested to a 
degree of 10 percent within one year of his discharge from 
service.  See 38 C.F.R. § 3.307 (1979).  The earliest medical 
evidence of a right hand disability before the RO in August 
1979 was from January to June 1979, which is more than 30 
years after the veteran's separation from service.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than May 20, 1988, for the 
award of TDIU.  The veteran failed to establish that there 
was clear and unmistakable error in the July 1972 and August 
1979 decisions that may provide a basis for granting an 
earlier effective date for the award of TDIU.  Thus the 
veteran's claim must be denied.

The Board is aware of and very appreciative of the sacrifice 
that the veteran made in serving his country during World War 
II.  It also recognizes that the veteran was a prisoner of 
war in Germany for almost six months and appreciates that the 
veteran was held against his will under circumstances that 
surely were very difficult.  Nevertheless, the Board is bound 
by the laws and regulations governing veterans' benefits and, 
thus, is unable at this time to grant the benefit sought.


ORDER

Entitlement to an effective date earlier than May 20, 1988, 
for the award of a total disability rating due to individual 
unemployability (TDIU) is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


